SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: DWS Global Small Cap Growth Fund DWS International Fund Effective on or about November 1, 2012, the disclosure set forth below replaces the paragraph titled “Custodian” under the heading “DEFINITIONS” found in the Part I section of each fund’s Statement of Additional Information: “Custodian” – Brown Brothers Harriman & Company, 40 Water Street, Boston, Massachusetts 02109. Please Retain This Supplement for Future Reference October 19, 2012 SAISTKR-73
